DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Based on the amendment, the double patenting rejections are withdrawn.
Based on the amendment, the rejection of claims 3 and 13-15 under 35 USC 103 are withdrawn

Response to Arguments
Applicant’s arguments with respect to claim 3 and its dependents have been fully considered and are persuasive.  The rejection of claims 3 and 13-15 has been withdrawn. 
Applicant's arguments filed April 7, 2021 with respect to claims 1-2 and their dependents have been fully considered but they are not persuasive. 
Applicant argues that the references fail to teach "wherein the display format is modified from an original format of the search result to correspond to the delivery, the modified display format being a different medium of display", as recited in exemplary claims 1-2. Remarks on page 8. Applicant further argues that Examiner interprets Thorn to include a document in the 
It is noted that Athsani discloses that “(t)he search results may be sent to the user as, e.g., a text message, an email, or a voicemail.” E.g., paragraph [0022]. Bennett further discloses search results are different format types that include image, audio and textual. E.g., paragraphs [0055], [0056] and [0065]. One of ordinary skill in the art at the time of Applicant’s filing and based on the teachings of the prior art, would be motivated to combine the varying formats to display information to the user based on the user conditions, that include time. Specifically, the prior art shows that known considerations for tailoring content relates to the amount of time available to users (Athsani, Thorn, Bennett, and Hampson), and for users to have the content tailored to meet the particular consumption requirements of the user. E.g., paragraph [0055], [0056] and [0065]. Therefore, claims 1, 2 and their dependents are considered to be obvious under 35 USC 103 under the prior art of record. See 35 USC 103 rejections section, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Athsani et al. (U.S. Publication No. 2010/0198812 A1, hereinafter referred to as “Athsani”) in view of Thorn (U.S. Publication No. 2016/0070683 A1, hereinafter referred to as “Thorn”) and in further view of Bennett et al. (U.S. Publication No. 2014/0344266 A1, hereinafter referred to as “Bennett”).
a result format modifying system, comprising: (result format modifying system)(e.g., abstract and figure 1)
a database including a plurality of display format types of a search result for a dynamic single entry search conducted by a user; (database includes search conditions and display format type of a search – display can be presented based on conditions and can be audible or text – single entry search is considered to be the automated search that is stored by the user)(e.g., paragraphs [0029] and [0035])
a processor; and (e.g., figure 1 and paragraphs [0012]-[0013])
a memory, the memory storing instructions to cause the processor to: (e.g., figure 1 and paragraph [0012]-[0013])
extract the plurality of display format types of the search result conducted by the user; (tracking server tracks context information including format types conducted by a user – preferences are established explicitly or implicitly)(e.g., abstract and paragraphs [0019], [0050] and [0051])
determine a start time of a user's next activity; (condition can be based on user or a user-designated entity – if my wife is within the vicinity of Atlanta airport an hour before her scheduled flight” system determines flight is next activity)(e.g., paragraphs [0012] and [0046])
decide a display format of the plurality of display format types to output to the user based on a time interval between a current time and the start time of the user's next activity as determined by the determining; and (if an hour before flight or 80 minutes before her flight, the ASQ server may initiate an automated search using the search query delta flight 47 and current day)(e.g., paragraphs [0019], [0024]-[0026], [0029], [0052] and [0060]-[0062])
output the display format of the search result to the user, (search is performed, generated and provided to the user based on the condition the user has set.)(e.g., paragraph [0046]) 
However, Athsani does not appear to specifically disclose dynamic single entry search and wherein the display format of the search result to the user corresponds to a delivery that is digestible by the user within a specific length of a time interval out of a first time interval, a second time interval and a third time interval, the first time interval being longer than the second time interval, and the second time interval being longer than the third time interval, and Athsani, alone does not appear to specifically disclose wherein the display format is modified from an original format of the search result to correspond to the delivery, the modified display format being a different medium of display.
On the other hand, Thorn, which relates to activity based text rewriting using language generation (title), also discloses determine a start time of a user's next activity; (user device may process calendar information associated with user to identify an amount of time until a next scheduled activity or appointment for the user)(e.g., paragraphs [0032] and [0038]) 
decide a display format of the plurality of display format types to output to the user based on a time interval between a current time and the start time of the user's next activity as determined by the determining; (display format is decided based on plurality of display formats (length and amount of information) is decided based on available time)(e.g., paragraphs [0030], [0040], and [0044]-[0046])
output the display format of the search result to the user, (display result of the document is outputted to the user)(e.g., paragraphs [0044]-[0046]).
 wherein the display format of the search result to the user corresponds to a delivery that is digestible by the user within a specific length of a time interval out of a first time interval, a second time interval, and a third time interval, the first time interval being longer than the second time interval, and the second time interval being longer than the third time interval, and (document is produced that pertains to the length of time that the user has to digest content – document can be original document or a moderate duration (second time interval format), or document can be original document with sections removed (third time interval format) or document can be longer and more complex so the user is required to take more time (first time interval format))(e.g., paragraphs [0044]-[0046]).
However, Thorn does not appear to specifically disclose wherein the display format is modified from an original format of the search result to correspond to the delivery.
On the other hand, Bennett, which also relates to searching (title), does disclose a dynamic single entry search (user enters search, which is considered to be a dynamic single entry search)(e.g., paragraphs [0018], [0020] and [0022]) 
Athsani in view of Bennett discloses wherein the display format is modified from an original format of the search result to correspond to the delivery. (display format is modified (biased) from an original format of the search result to correspond to the delivery – biasing is based on device or user profile)(e.g., abstract, figures 5 and 9 and paragraphs [0018], [0022] and [0024])(based on the search conditions, the search results may be sent to the user as, e.g., a text message, an email, or a voicemail)(e.g., paragraph [0022]) the modified display format being a different medium of display. (different mediums of display for sending the search results – voicemail, text message or an email)(Athsani: e.g., paragraph [0022]).

Although Athsani discloses a pre-stored search condition and the content may be sent to the user as a text message, an email, or a voicemail, neither reference appears to specifically disclose that the display format is modified from an original format of the search result to correspond to the delivery. On the other hand, Bennett provides the user using a smart phone to conduct a search, which is not pre-stored, and also discloses that it is beneficial to bias search results in order to rank, prioritize, filter or otherwise favor results that may be more likely to be consumed by a particular client device or otherwise meet the objectives of a given search query by a user. E.g., paragraph [0018]. This provides enhanced user experience by allowing users to 

Regarding claim 2, Athsani discloses a result format modifying method, comprising: (result format modifying method)(e.g., abstract) 
extracting, from a database including a plurality of display format types of a search result for a dynamic single entry search conducted by a user, the plurality of display format types of the search result conducted by the user; (tracking server tracks context information including format types conducted by a user – preferences are established explicitly or implicitly. Database includes search conditions and display format type of a search – display can be presented based on conditions and can be audible or text - single entry search is considered to be the automated search that is stored by the user)(e.g., abstract and paragraphs [0019], [0029], [0035], [0050] and [0051]))
determining a start time of a user's next activity; (condition can be based on user or a user-designated entity – if my wife is within the vicinity of Atlanta airport an hour before her scheduled flight” system determines flight is next activity)(e.g., paragraphs [0012] and [0046])
deciding a display format of the plurality of display format types to output to the user based on a time interval between a current time and the start time of the user's next activity as determined by the determining; and (if an hour before flight or 80 minutes before 
outputting the display format of the search result to the user, (search is performed, generated and provided to the user based on the condition the user has set.)(e.g., paragraph [0046])
However, Athsani does not appear to specifically disclose a dynamic single entry search and wherein the display format of the search result to the user corresponds to a delivery that is digestible by the user within a specific length of a time interval out of a first time interval, a second time interval, and a third time interval, the first time interval being longer than the second time interval, and wherein the display format is modified from an original format of the search result to correspond to the delivery.
On the other hand, Thorn, which relates to activity based text rewriting using language generation (title), also discloses determining a start time of a user's next activity; (user device may process calendar information associated with user to identify an amount of time until a next scheduled activity or appointment for the user)(e.g., paragraphs [0032] and [0038]) 
deciding a display format of the plurality of display format types to output to the user based on a time interval between a current time and the start time of the user's next activity as determined by the determining; and (display format is decided based on plurality of display formats (length and amount of information) is decided based on available time)(e.g., paragraphs [0030], [0040], and [0044]-[0046])
outputting the display format of the search result to the user, (display result of the document is outputted to the user)(e.g., paragraphs [0044]-[0046]).
 wherein the display format of the search result to the user corresponds to a delivery that is digestible by the user within a specific length of a time interval out of a first time interval, a second time interval, and a third time interval, the first time interval being longer than the second time interval, and (document is produced that pertains to the length of time that the user has to digest content – document can be original document or a moderate duration (second time interval format), or document can be original document with sections removed (third time interval format) or document can be longer and more complex so the user is required to take more time (first time interval format))(e.g., paragraphs [0044]-[0046]).
However, Thorn does not appear to specifically disclose wherein the display format is modified from an original format of the search result to correspond to the delivery.
On the other hand, Bennett, which also relates to searching (title), does disclose a dynamic single entry search (user enters search, which is considered to be a dynamic single entry search)(e.g., paragraphs [0018], [0020] and [0022]) wherein the display format is modified from an original format of the search result to correspond to the delivery. (display format is modified (biased) from an original format of the search result to correspond to the delivery – biasing is based on device or user profile)(e.g., abstract, figures 5 and 9 and paragraphs [0018], [0022] and [0024]).
It would have been obvious to combine Thorn with Athsani for the same reasons as provided in claim 1, above. 

Regarding claim 4, Athsani in view of Thorn and in further view of Bennett discloses the system of claim 1. Athsani further discloses wherein the plurality of display format types comprise at least one of: icons representing the search results; image thumbnails representing the search results, a summarized text for each of the search results; a full-length text of the search results; a text-to-audio converted file of the summarized text for each of the search results; a video file of the summarized text for each of the search results; a text-to-audio converted file of the full-length text; a hard copy print-out; and a voice or a video message. (search result may be sent to the user as, e.g., a text message, an email, or a voicemail)(Athsani: e.g., paragraphs [0022], [0039] and [0042])(summary) (Bennett: e.g., paragraphs [0026]-[0027]).

Regarding claim 5, Athsani in view of Thorn and in further view of Bennett discloses the system of claim 1. Athsani further discloses wherein the plurality of display format types comprise different file types for consumption by the user within the time interval. (“for consumption by the user within the time interval” is considered to be intended use. results can be in different types – text message, an email, or a voicemail)(Athsani: e.g., paragraphs [0022], [0039] and [0042])(Bennett: e.g., paragraph [0054]).

Regarding claim 6, Athsani in view of Thorn and in further view of Bennett discloses the system of claim 1. Athsani further discloses wherein the memory further stores instructions to cause the processor to store a full-length text of the search results on a device accessible by the user. (results are stored and can be as an email or text message – storage occurs in order to be displayed)(e.g., paragraphs [0022], [0039] and [0042]).

wherein the deciding further decides the display format of the plurality of display format types to deliver to the user based on a location of the user at the start time of the user's next activity. (format type is based on user’s typical schedule, routine locations, most frequented locations, routine activities, contextual information about the activity.)(Athsani: e.g., paragraphs [0049], [0052] and [0067])(Bennett: e.g., paragraphs [0019] and [0037]). 

Regarding claim 9, Athsani in view of Thorn and in further view of Bennett discloses the system of claim 1. Athsani further discloses wherein the deciding further decides the display format of the plurality of display format types to deliver to the user based a situation of the user at the start time of the user's next activity. (format type is based on user’s typical schedule, routine locations, most frequented locations, routine activities, contextual information about the activity.)(Athsani: e.g., paragraphs [0049], [0052] and [0067])(Bennett: e.g., abstract and paragraphs [0037] and [0044]).  

Regarding claim 11, Athsani in view of Thorn and in further view of Bennett discloses the system of claim 1. Athsani further discloses wherein the user data comprises: a user's electronic calendar, a message; an e-mail; a social media stream; social network data. (format type is based on user’s typical schedule, routine locations, most frequented locations, routine activities, contextual information about the activity and social contacts.)(e.g., paragraphs [0049], [0052] and [0067]).  

wherein the deciding further decides the display format to deliver to the user based on an average consumption time of the display format delivered to the user being less than the time interval. (average consumption time of the display format delivered to the user being less than the time interval)(e.g., abstract, figures 5-7 and paragraph [0018]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Athsani in view of Thorn in further view of Bennett et al. and in further view of Majid et al. (U.S. Patent No. 9,025,192 B1, hereinafter referred to as “Majid”).
Regarding claim 8, Athsani in view of Thorn and in further view of Bennett discloses the system of claim 7. Athsani discloses user alerts and actions based on detected events by a mobile device; however, Athsani does not appear to specifically disclose wherein the deciding further decides a hard-copy print-out as the display format if the location of the user at the start time of the user's next activity has a printer.
On the other hand, Majid, which relates to systems and methods for dynamic mobile printing based on scheduled events (title), does disclose wherein the deciding further decides a hard-copy print-out as the display format if the location of the user at the start time of the user's next activity has a printer. (e.g., abstract, figure 10 and col 2 lines 10-25). 
It would have been obvious to combine Bennett, Thorn and Athsani at the time of Applicant’s filing for the reasons set forth in claim 1. Athsani relates to receiving alerts on a mobile device based on the context of the device. It is foreseeable that as the user travels, the user may wish to have alerts in a printable form, such as travel itineraries, business meetings or .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Athsani in view of Thorn in further view of Bennett et al. and in further view of Fan et al. (U.S. Publication No. 2017/0017672 A1, hereinafter referred to as “Fan”).
Regarding claim 10, Athsani in view of Thorn and in further view of Bennett discloses the system of claim 9. Athsani discloses a mobile device; however, does not appear to specifically disclose wherein the memory further stores instructions to cause the processor to store the display format decided by the deciding circuit on a user device of the user if the situation comprises the user being offline. 
On the other hand, Fan, which relates to accessing search results in offline mode (title), does disclose wherein the memory further stores instructions to cause the processor to store the display format decided by the deciding circuit on a user device of the user if the situation comprises the user being offline. (it is unclear what “situation" is being referred to 
It would have been obvious to combine Bennett, Thorn and Athsani at the time of Applicant’s filing for the reasons set forth in claim 1. Athsani relates to receiving alerts on a mobile device based on the context of the device. It is foreseeable that as the user travels, the user may switch networks and may be connected to either 3G, 4G or WIFI connections or may be offline. However, Athsani does not specifically disclose what occurs when the device is offline. On the other hand, Fan does disclose that it is known to retrieve results locally when the device is offline. This provides an effective way to ensure that the content can be delivered to the user. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant's filing to incorporate the local storage for times when the Bennett-Thorn-Athsani combination is offline to provide users with alerts when the information is locally stored on the user’s device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Athsani in view of Bennett in further view of Hampson and in further view of Bharat et al. (U.S. Patent No. 8,126,865 B1, hereinafter referred to as “Bharat”).
Regarding claim 13, Athsani in view of Bennett and in further view of Hampson discloses the non-transitory computer-readable recording medium of claim 3. 
Hampson discloses that users can obtain data while overnight stays at a hotel through internet access so that users can access content while offline. E.g., abstract and paragraphs [0019]-[0023]. However, neither reference appears to specifically disclose wherein the outputting comprises sending the display format to a printer to print a hard copy. It is wherein the outputting comprises sending the display format to a printer to print a hard copy. (customer’s custom news page may be used to produce a similarly configured print newspaper in a viewable or hard copy format. Postscript or pdf file may be produced that is portable for viewing and ready to print for offline reading.)(e.g., col 5 line 66 – col 6 line 3).
It would have been obvious to combine Hampson with Bennett and Athsani for the reasons set forth in claim 3, above. Through the Athsani-Bennett-Hampson combination it is foreseeable that user’s may need to access additional content that is not easily access on a user’s mobile device (whether constraints of mobile connection or battery as one would appreciate in the art), and that it might be desirable to provide user’s the information in a hard copy format. As provided by the Athsani-Hampson combination, the user obtains further information while the user is online at the user’s hotel or other place of travel that has internet connectivity. Hotels are known to include business centers and Bharat provides that it is known to provide content in a hardcopy manner so that user’s can review data while offline. This provides the added benefit of an alternative way to review content when the user has limited access to his or her phone, such as on airplanes (see Athsani: paragraph [0046]; Hampson: paragraph [0019]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the printing of content while the user has internet connection as disclosed in Bharat to the Athsani-Bennett-Hampson combination to further enhance the capabilities of the device and to provide users with the added benefit to review content while the user is not connected to the internet.

Allowable Subject Matter
Claims 3 and 13-15 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD L BOWEN/Primary Examiner, Art Unit 2165